PER CURIAM.
The children’s guardian ad litem filed a petition to terminate the mother’s parental rights. The trial court dismissed the petition as to two of the children who had been placed with their natural fathers. Apparently, the trial court believed that termination proceedings could not be commenced against one parent where the other natural parent would be a satisfactory placement. On appeal, the guardian ad litem argues that termination could indeed be pursued against one parent, despite the availability of the other natural parent to take the child. The natural mother, conceding error, agrees. For our part, we can find no provision in chapter 39 that would preclude instituting termination proceedings under the circumstances presented.
Accordingly, the trial court’s dismissal of the petition is REVERSED and the case is REMANDED for further proceedings.
MINER, KAHN and LAWRENCE, JJ., concur.